In re: William S. Johnson applying for writs of certiorari and review and stay order. Orleans Parish.
Writ granted.
The petition of the relator in the above entitled and numbered ease having been duly considered,
It is ordered that a Writ of Certiorari issue herein, directing the Honorable Matthew S. Braniff, Judge of the Criminal District, Court for the Parish of Orleans, to transmit to the Supreme Court of Louisiana, on or before the 14th day of July, 1978, the record in duplicate, or a certified copy of the record in duplicate, of the proceedings complained of by the relator herein, to the end that the validity of said proceedings may be ascertained.
It is further ordered that aforesaid Judge of said Court and the respondent through counsel shall show cause, in this court on the 12th day of September, 1978, at 10 o’clock A.M., why the relief prayed for in the petition of the relator should not be granted.